Title: Joel Yancey to Thomas Jefferson, 31 December 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Poplar Forest
								31st Decr 1819
							
						
						Your waggon, arrived here on 24th  by it I receivd a cask of cyder and wine which I stowed away in the deep cellar I should  have started them back, with the pork on wednesday last, but we had some fixing to do, not expecting your waggon till after Xmas, which we could not finish till yesterday, they are now loaded but as it is late in the evening and the weather so bad, I have directed them to stay here to night and make a very early start in the morning. I expect Hepburn has been with you before this, as he told me that he should certainly set off down on 24th—
						annexed you will find an account of each load, if you can make it out my hands are so numbd  with cold, that I can scarcly write at all, the Snow here is about 6 Inches deep—with highest respect
						
							I am yr mo obt
							
								Joel Yancey
							
						
					
					
						Jerrys load
						
							
								1 Hhd
								105 pieces pork
								
							
							
								
								1 Barrel Shad & 1 cask of lard wghng 119lb gross—
								}
							
						
						
						Dicks
						
							
								Hhd
								105 pieces pork
							
							
								
								1 firkin butter weighing 70lb gross
							
							
								
								 54lb Soap.
							
						
					
				